Citation Nr: 0124617	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  01-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for a low spine 
condition was denied in a February 1948 rating decision; the 
veteran did not submit an application for review of this 
decision within one year of notice thereof.  

2.  The February 1948 rating decision denied entitlement to a 
low spine condition on the basis that the existence of this 
disability was not demonstrated by the evidence.  

3.  The veteran's claim for service connection for a low back 
disability was last considered in a September 1998 Board 
decision, which found that new and material evidence had not 
been submitted to reopen the veteran's claim.  

3.  Medical evidence submitted by the veteran since the 
September 1998 Board decision demonstrates that he currently 
has a low back disability, and includes a medical opinion 
that relates this disability to active service.  


CONCLUSIONS OF LAW

1.  The February 1948 rating decision which denied 
entitlement to service connection for a low spine condition 
is final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957; 38 C.F.R. 
§ 3.105(a) (2000).

2.  The evidence submitted since the most recent denial of 
the veteran's claim is new and material; therefore, his claim 
for entitlement to service connection for a low back 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a low back 
disability as a result of active service.  He argues that his 
back was injured when he was thrown to the ground by an 
explosion.  The veteran contends that he has submitted new 
and material evidence to reopen his previously denied claim 
for this disability.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  These 
changes will be discussed in greater detail in the remand 
section at the end of this decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If 
arthritis becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

The record indicates that entitlement to service connection 
for a low spine condition was denied in a February 1948 
rating decision.  The veteran was informed of this decision 
in a February 1948 letter.  According to the laws and 
regulations in effect at that time, the law granted a period 
of one year from the date of notice of the result of the 
initial determination for the filing of an application for 
review on appeal; otherwise, the determination became final, 
and is not subject to revision on the same factual basis in 
the absence of clear and unmistakable error.  The veteran did 
not file an application for review on appeal with this 
decision within one year of receipt of the letter.  
Therefore, the February 1948 decision is final, and is not 
subject to revision on the same factual basis.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulations 1008 and 1009; effective January 25, 1936 
to December 31, 1957; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  

At this juncture, the Board notes that the regulations issued 
to implement the VCAA in August 2001 include changes to 
38 C.F.R. § 3.156(a), which is the regulation defining new 
and material evidence.  However, this regulation is effective 
only for claims filed on or after August 29, 2001.  
Therefore, it does not apply in this appeal.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  

The evidence considered by the February 1948 rating decision 
consisted of the veteran's service medical records, and the 
report of a January 1948 VA examination.  The decision found 
that the low spine condition claimed by the veteran was not 
shown by the evidence of record.  

The United States Court of Veterans Appeals (Court) has 
stated that for the purpose of determining whether or not new 
and material evidence has been presented to reopen a claim, 
the evidence for consideration is that which has been 
presented or secured since the last time the claim was 
finally disallowed on any basis, and not only since the last 
time it was disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The veteran's request to reopen his 
claim for entitlement to service connection for a low back 
disability was most recently finally disallowed by a 
September 1998 Board decision.  This decision was not 
appealed to the Court, and is therefore final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1105.  Thus, the evidence for 
consideration in the current appeal is that which has been 
submitted since the September 1998 Board decision.  

The evidence submitted by the veteran in support of his 
current request to reopen his claim includes the report of a 
private medical examination conducted in February 1999.  The 
veteran presented with a primary complaint of lower back and 
tail bone pain.  He gave a history of numerous episodes of 
low back pain, muscle spasm, and muscle tightness in his 
lower back throughout the years.  The veteran stated that his 
condition started a long time ago during military service in 
1948.  He denied any significant trauma to his lower back 
besides events in military service.  Following physical 
examination and X-ray studies, the impressions were 
progressive degenerative joint disease of the lumbosacral 
spine, narrowing of the intervertebral disc spaces at L4, L5, 
and S1 with sign of decussated disc syndrome, and mild 
scoliosis.  The examiner opined that it is most likely that 
the veteran's condition started or was accelerated by his 
injuries during military service.  

The Board finds that the February 1999 private examination 
report constitutes new and material evidence.  The evidence 
is new in that it contains information that was not 
considered by either the original decision or the most recent 
disallowance of the veteran's claim.  The evidence is also 
material in that it contains both a diagnosis of a current 
low back disability, and a medical opinion that purports to 
relate this disability to active service.  The February 1948 
rating decision denied the veteran's claim on the basis that 
there was no evidence of a current disability, and subsequent 
disallowances have been predicated in part on the lack of 
evidence to relate the veteran's current disability to active 
service.  Therefore, as the veteran has submitted evidence 
that is both new and material, his claim for service 
connection for a low back disability is reopened.  

The veteran's claim for entitlement to service connection for 
a low back disability will be further addressed in the remand 
section at the end of this decision.  


ORDER

The veteran's claim for entitlement to service connection for 
a low back disability is reopened; to this extent, his claim 
is granted.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal as a result of the 
VCAA.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  The VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate a claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 
(2000) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Initially, the Board notes that the veteran's claim was 
considered by the RO on a de novo basis in the November 2000 
rating decision on appeal.  Furthermore, he asserts that his 
service medical records were destroyed in a fire at the 
National Personnel Records Center in St. Louis, Missouri, in 
July 1973.  The claims folder contains the veteran's entrance 
examination, discharge examination, and some treatment 
records from active service.  Furthermore, his records were 
reviewed at the time of the original February 1948 rating 
decision, and letters are contained in the claims folder from 
that period that indicate all available service medical 
records were forwarded to the RO for use in their decision.  
However, a September 1997 communication from the Chief of the 
Records Reconstruction Branch at the National Personnel 
Records Center states that any records which might have been 
on file for the veteran would have been destroyed in the 1973 
fire.  A search for alternate records has previously been 
conducted, and additional records have been obtained from the 
Surgeon General's Office as a result of this search.  
Therefore, unless the veteran is aware of the existence of 
any service medical records at an additional location, 
further attempts to obtain these records are not required.  

However, the Board further notes that the veteran has not 
been afforded a VA examination of his low back disability in 
order to determine its nature and etiology since the January 
1948 examination conducted in conjunction with his original 
claim.  The February 1999 private examination and opinion, 
while helpful, was apparently based entirely upon a history 
obtained from the veteran.  There is no indication that the 
veteran's medical records were reviewed in conjunction with 
this examination.  Therefore, mindful of its obligations to 
assist the veteran in the development of his claim under the 
new laws and regulations resulting from the VCAA, the Board 
believes that the veteran should be scheduled for a VA 
examination of his low back disability.  

Thus, in order to assist the veteran in the development of 
his claim, the Board remands this decision to the RO for the 
following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disability since active service, and that 
have not previously been forwarded to the 
VA.  After securing the necessary 
release, the RO should obtain any medical 
records pertaining to the veteran's low 
back disability that have not previously 
been obtained, and associate them with 
the claims folder.  If these records are 
unobtainable, the medical care provider 
should be requested to state so in 
writing, and this letter should be placed 
in the claims folder.  

3.  The veteran should be requested to 
provide the RO with any service medical 
records that may be in his possession, or 
to provide the RO with the name and 
address of any alternative location of 
his service medical records.  If the 
veteran provides the name of an 
alternative source of records, the RO 
should attempt to obtain these records 
from any source from which it has not 
previously contacted.  If the records are 
unavailable, the source should be 
requested to state so in writing, and 
this letter should be placed in the 
claims folder.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his claimed low 
back disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report should note whether or not it has 
been reviewed.  After the completion of 
the examination and the review of the 
record, the examiner should attempt to 
express the following opinions: 1) Does 
the veteran currently have a diagnosis of 
a low back disability?  2) If the veteran 
is found to have a current low back 
disability, approximately when did this 
disability first manifest?  3) Is it as 
likely as not that any current low back 
disability was incurred or aggravated as 
the result of trauma during active 
service?  The reasons for these opinions 
should be clearly stated, and all 
findings and opinions should be provided 
in a typewritten report.  

5.  Thereafter, the RO should readjudicate 
this claim on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 


